Citation Nr: 1628015	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-03 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for a low back disorder.

2.  Service connection for a cervical spine disorder, to include as secondary to a low back disorder.

3.  Service connection for sleep disorder, to include sleep apnea.

4.  Service connection for chronic fatigue syndrome, to include undiagnosed Gulf War illness.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1981; March 1982 to December 1982; and August 1990 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

Remand is necessary to provide the Veteran an additional opportunity to submit relevant documents, obtain VA records, and provide a VA medical examination.  At the April 2016 Board hearing, the Veteran stated that he would try to obtain additional evidence, such as records from the New Jersey Air Force Reserves and supporting statements from his wife and a colleague who was with him during a 1986 motor vehicle accident.  The electronic claims file also contains references in a March 2008 private treatment record, October 2009 VA medical examination, and a May 2007 private treatment record, of long-term disability compensation, as well as treatment by a neurosurgeon, Dr. G. that are not associated with the file.  Moreover, the Veteran testified that he received treatment from Dr. B. S. and these records must be obtained.

In addition, the Veteran testified at the April 2016 hearing before the Board that he received treatment for fatigue at VA every three months; these records have not been associated with the Veteran's file.  He also testified that he flew transport flights while in the Air Force Reserve from 1991 to 1997.  VA must attempt to obtain personnel records and any service treatment records during this period of time.  

Furthermore, a VA examination is necessary on remand.  The September 2009 VA medical examination found that the Veteran's lumbar condition was "less likely" related to service than it is related to high energy vibrations during commercial flights.  The examiner does not address the Veteran's report of Air Force Reserve active-duty flights prior to his career as a commercial pilot or flights that may have taken place concurrent with his career as a commercial pilot.  It also does not specifically address the reported 1986 motor vehicle accident in its rationale, as well as the documented back injuries in service.  

Finally, the Veteran has not been given a VA medical examination for his cervical strain.  The Veteran alleges that his cervical strain was caused by the 1986 motor vehicle accident or that it has been aggravated by his lumbar condition.  The Veteran reports that he injured his neck in the 1986 motor vehicle accident and that he has had problems with it since that time.  Considering the Veteran's currently diagnosed herniated discs in his spine, the Board finds this sufficient to meet the low threshold for an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include lay statements from his wife and witness to the motor vehicle accident; to also include records of service with the New Jersey Air Force Reserve; claims for long-term disability compensation; treatment received at VA; and treatment from Dr. G. and Dr. B. S., and other private providers.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all military personnel records and service treatment records for the time period of 1991 to 1997, and all VA treatment records not previously obtained.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Following the completion of the above, the Veteran must be afforded a VA medical examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  All necessary tests and studies must be conducted.  All pertinent symptoms and findings must be reported.

After a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements the examiner must

a)  Provide an opinion regarding whether any previously or currently diagnosed low back disorder is related to the Veteran's military service.  The specific evidence upon which the opinion is based must be provided.  

b)  Provide an opinion regarding whether any previously or currently diagnosed cervical spine disorder is related to the Veteran's military service.  The specific evidence upon which the opinion is based must be provided.  

c)  Provide an opinion as to whether any previously or currently diagnosed cervical spine disorder is proximately due to or aggravated by the Veteran's low back disorder.

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

